[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTIONS FOR RECONSIDERATION
The petitioner has filed various motions addressed to the court's decision granting summary judgment such as a motion dated August 5, 1997 to show cause why the respondent should not be enjoined from the use of documents submitted to the court on the hearing of summary judgment, request for counsel dated August 8, 1997, and motion to dismiss judgment dated August 15, 1997, all of which have been considered by the court as a motion for reconsideration. The petitioner has presented nothing of merit to reconsider.
Therefore, the motions are denied for the above reasons.
Corrigan, JTR